Citation Nr: 0004967	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury, to include a psychiatric disorder with headaches, 
anosmia, tinnitus and ageusia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Boston, Massachusetts RO.


REMAND

The veteran contends that his service-connected residuals of 
a head injury, to include a psychiatric disorder with 
headaches, anosmia, tinnitus and ageusia, are more disabling 
than currently evaluated. 

Historically, the Board notes that the veteran was in a plane 
crash during service and sustained a severe head injury.  
Following discharge, a June 1947 VA examination report notes 
a diagnosis of residuals of a severe head injury, to include 
psychoneurosis, anxiety reaction.  By rating decision dated 
in August 1947, the RO granted service connection for 
psychoneurosis, anxiety state with headaches, secondary to 
severe head injury and assigned a 10 percent rating therefor.  
The veteran's service-connected residuals of a head injury 
are currently rated as 50 percent disabling, and are 
characterized as generalized anxiety disorder with headaches, 
anosmia, tinnitus and ageusia secondary to severe head 
injury.  

In August 1997, the veteran submitted a claim for an 
increased rating; he maintains that his psychiatric 
disability has increased in severity.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The Board notes that although the veteran 
was given a VA psychiatric examination in September 1997, it 
does not appear that the examination is adequate to permit 
disability evaluation.  The report of examination simply does 
not address the presence or absence of those symptoms that 
are part of the criteria for a rating in excess of 50 
percent.

Finally, the veteran noted in his August 1997 claim for an 
increased rating that he has received treatment for his 
service-connected psychiatric disability at the Causeway 
Street VA Outpatient Clinic.  Significantly, however, a 
review of the record does not reflect that these recent 
records of VA treatment were obtained.  The Board notes that 
VA medical records are deemed to be constructively of record 
in proceedings before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The VA outpatient treatment records must be 
associated with the file before further review of the 
veteran's claim may be undertaken.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  An additional psychiatric examination must be 
conducted.

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for his service-connected 
psychiatric disorder since 1997.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran for a psychiatric disorder 
since 1997.  All records obtained, 
including any which may have been 
prepared at the Causeway Street VA 
Outpatient Clinic as indicated by the 
veteran in his August 1997 claim, should 
be associated with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to ascertain the 
nature and severity of his service-
connected psychiatric disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  
Psychological testing should be done if 
deemed appropriate by the examiner.  In 
addition, the examiner's findings must 
address the presence or absence of the 
manifestations described in 38 C.F.R. 
§ 4.130.  The examiner should render an 
opinion as to what effect the service-
connected disability has on his social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of the score.  In the event 
that the veteran has a mental disorder, 
which is not part of the disability 
currently service connected, the examiner 
should, to the extent possible, 
dissociate those symptoms from the 
service connected disability.

3.  Thereafter, the RO should review the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and provided an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


